Bloom, J. (dissenting).
I am in agreement with my brother Milonas that the crime in question was a heinous one. Were that the only question to be considered, I could, without difficulty, subscribe to his conclusion that the judgment, as rendered, ought stand. However, it is not the single problem with which we are confronted. Geoghegan, the most culpable of all the actors in this sordid tragedy ended up with a sentence of 6 years, 2 months to 18 years, 6 months after trial, appellate reversal and plea. Making due allowance for the vagaries in the sentencing process there is an element of unfairness in imposing a greater sentence of 8 years, 4 months to 25 years upon a lesser actor in the crime. For that reason I would hold that, at minimum, the sentences ought be equalized. However, I am of the opinion that People v Farrar (52 NY2d 302) is as binding upon us as it is upon the trial court. That case requires *780that where the prosecution and. the defense agree upon a sentence as a condition of a plea to a crime lesser in degree to that charged in the indictment, and the court is informed of the agreement and consents thereto, the court may not thereafter impose a sentence less than the agreed sentence without first affording the prosecutor the opportunity to withdraw his consent to the plea. Moreover, I do not think that CPL 470.15 (subd 2, par [c]) and 470.20 (subd 6), both of which confer upon us the power to modify a sentence which is “unduly harsh or severe” and to impose “some legally authorized lesser sentence” extend our power to ignore, in favor of a defendant, á treaty as to sentence reached between the parties without compliance with Farrar. Upon the argument defendant suggested that if the sentence were set aside and the case remanded for resentence he would, if the prosecutor refused to offer a lesser sentence, be ready to withdraw his plea and go to trial. While the prosecutor was unable to inform us whether the witnesses were available if the matter were now set down for trial, he did indicate, by letter sent in response to our request, that such a course would present his office with formidable difficulties because of the span of almost eight years intervening since the murder. Given these circumstances, I would afford the District Attorney the option of determining whether or not he would consent to a reduction of the sentence. In the event that the District Attorney so consents, defendant shall be resentenced accordingly. In the event he fails to do so, the defendant’s plea shall be vacated and he shall be permitted to plead anew (People v Thompson, 91 AD2d 672). Thus, in accordance with the teaching of Farrar and Thompson, I would reverse and remand for resentence unless the office of the District Attorney, New York County, consents in writing to a reduction of the sentence to 6 years, 2 months to 18 years, 6 months. In the event it so consents, I would modify accordingly, and as modified, affirm. In the event it fails to do so, I would vacate defendant’s plea and grant leave to him to plead anew.